Asch, J.,
dissents in a memorandum as follows: Plaintiff Yaeger was an employee of the third-party defendant Dover Elevator Company, constructing a truck elevator which was to go from the ground floor of a building at 1166 Sixth Avenue to the basement. His task was to assemble the steel platform of the elevator. He was working in the pit or the very bottom of the elevator shaft, connecting a piece of steel platform to another piece he had previously installed. All that supported this second piece of platform at that time was an overhead chain device called a chainfall, a chain and pulley with a lifting capacity of 1 to 2 tons. The platform which this chainfall was holding up, however, weighed five tons. The first piece of platform installed earlier had no chainfalls and no supports or braces. A cross brace and a steel channel or beam running perpendicular to the direction of the platform also had no supports or braces. Plaintiff placed a bolt in the center *313of the two pieces of platform to attach them to each other and then began to attach a second bolt to the two pieces. At this time, the channel and cross brace bent downward, and they and the platform fell into the pit, causing the platform to strike plaintiff in the head, back and shoulders, rendering him unconscious and causing severe injuries.
Plaintiff brought this action alleging, inter alia, a violation by defendants of the provisions of Labor Law § 240 (1). While comparative negligence is a defense under Labor Law § 241 (6), imposing a duty to provide a safe place to work generally, it is no defense to the nondelegable duty imposed under section 240 (see, Long v Forest-Fehlhaber, 55 NY2d 154). The IAS court granted third-party defendant’s motion for partial summary judgment pursuant to CPLR 3212, finding that Labor Law § 240 (1) did not protect a worker standing on the ground when injured by a falling object. I disagree with that finding and, therefore, dissent from this court’s affirmance of it.
Labor Law § 240 (1) provides in pertinent part:
"§ 240. Scaffolding and other devices for use of employees
”1. All contractors and owners and their agents, except owners of one and two-family dwellings who contract for but do not direct or control the work, in the erection, demolition, repairing, altering, painting, cleaning or pointing of a building or structure shall furnish or erect, or cause to be furnished or erected for the performance of such labor, scaffolding, hoists, stays, ladders, slings, hangers, blocks, pulleys, braces, irons, ropes, and other devices which shall be so constructed, placed and operated as to give proper protection to a person so employed.”
Third-party defendant Dover Elevator Company cites language used by the Court of Appeals in Koenig v Patrick Constr. Corp. (298 NY 313, 319) as authority for the proposition that a worker laboring at ground level, who is struck by a falling object, is not covered by section 240 (1): "A different case would be before us if the injured person were a passerby or a workman struck by a falling ladder; as to them—persons outside the class for whose special benefit the. statute was designed—a violation might do no more than evidence negligence”.
However, in Koenig (supra), the Court of Appeals held that a window cleaner, injured when a ladder on which he was working slipped and hurled him to the ground, need not show freedom from contributory negligence under section 240 of the *314Labor Law. It based its holding in part on the language of the statute creating a duty of defendants to furnish or cause to be furnished equipment or devices which give proper protection. Thus, in the context of that case, a workman or passerby struck by a falling ladder would not come under the aegis of the statute as persons for whom the equipment was to be furnished or provided.
Here, however, we are faced with quite a different fact pattern. Plaintiff Yaeger was injured because defendants did not "furnish or erect, or cause to be furnished or erected * * * scaffolding, hoists, stays * * * slings, hangers, blocks, pulleys, braces * * * and other devices * * * as to give proper protection” to him. (Labor Law § 240 [1].) There is nothing in the language of section 240 or the legislative history, as far as I can determine, which indicates that failure to supply these devices will impose liability only when workers receive injuries from falls from elevated heights. (See, Gregory v General Elec. Co., 131 AD2d 967; Smith v Jesus People, 113 AD2d 980; Dougherty v State of New York, 113 AD2d 983 [all 3d Dept].)
Although the Fourth Department has held that the statute applied only where there was the risk of a fall (Van Slyke v Niagara Mohawk Power Corp., 93 AD2d 990, affd on other grounds 60 NY2d 774; DaBolt v Bethlehem Steel Corp., 92 AD2d 70, appeal dismissed 60 NY2d 701), it later held that: "The statute is addressed to situations in which a worker is exposed to the risk of falling from an elevated work site or being hit by an object falling from an elevated work site” (Siragusa v State of New York, 117 AD2d 986, 987 [emphasis added]). While the Second Department has indicated, in dicta, that it would engraft the requirement of a fall upon the language of the statute (see, Mack v Altmans Stage Light. Co., 98 AD2d 468), it thereafter applied section 240 to the case of a diver working on the ocean floor whose hand was injured when it became entangled in wires attached to pipes being set into place on the sea floor by cranes on a barge (Kahn v Gates Constr. Corp., 103 AD2d 438). This department, as well as the Court of Appeals, has never ruled on the issue.
In a well-reasoned and researched opinion, Judge Knapp of the Southern District of New York, considering a case which involved a worker injured when a mat of timbers fell on him due to a lack of braces or stays, found: "In our view, the Dougherty and Gregory cases in the Third Department are the most persuasive and comprehensive statements of New York law on the question before us, since they consider and analyze the previous decisions on the subject by other appellate *315courts.” (Callovi v Olympia & York Battery Park Co., 663 F Supp 855, 858.)
"In DeHaen v Rockwood Sprinkler Co. (258 NY 350), a case concerning a similar statutory section dealing with open shafts, the Court of Appeals read the applicable statute in the manner we would read Labor Law § 240 (1). In DeHaen, a radiator fell down the shaft of an unprotected hoistway and killed a man below. [Chief] Judge Cardozo, writing for the court, stated that although the primary object of the statute was to protect workers from the hazard of falling into a shaft, '[w]e cannot say * * * that no other hazard was within the zone of apprehension’ (id., p 354). Rather, the Court of Appeals opined: 'A safeguard has been commanded, but without distinct enumeration of the hazards to be avoided. In the revealing light of experience the hazards to be avoided are disclosed to us as the hazards that ensued’ (id., p 355). Just as the statutory section in DeHaen, designed to protect against workers falling down open shafts, was interpreted to cover injuries occasioned when a radiator fell down a shaft, so should Labor Law § 240 (1) be construed to cover the situation where a defective scaffold falls on a worker and injures him”. (Smith v Jesus People, supra, at 982-983.)
Plaintiff was working on the ground at a construction site, engaged in assembling an elevator by bolting pieces of a steel platform together while they were suspended over his head. There were no safety devices in place such as braces, or any scaffolding, to prevent these steel pieces from falling on him, and that is exactly what occurred. The factors under which plaintiff’s injuries occurred fit, in my opinion, not only the spirit and purpose of Labor Law § 240 (1), but also are literally covered by its language.
Accordingly, I would reverse the order of the Supreme Court, New York County (Martin Evans, J.), entered October 13, 1987, which granted the third-party defendant’s motion for partial summary judgment, and deny said motion.